DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1, 6 have been amended as follows:
1. (Currently Amended) A hands-free voice user interface system comprising:
a narrow band band-pass filter frequency band selection module configured to perform a signal band extraction operation on a frequency domain signal to thereby extract a subset of select narrow bands of the frequency domain signal and provide selected narrow band outputs;
a selective band limited frequency band signal preprocessing module including acoustic echo cancellation, said preprocessing module communicably coupled to receive the selected narrow band outputs and having a frequency-domain preprocessing acoustic echo cancellation module on the provided selected narrow band outputs to thereby provide a frequency-domain pre-processing output based on the subset of select narrow bands; and

wherein the modules are implemented in hardware or a combination of hardware and software.

6.  (Currently Amended) A hands-free voice user interface system comprising:
an array of two or more sensors each having a sensor output communicably coupled to an FFT module having a signal processing function configured to perform an FFT operation to Fast Fourier Transform signals transmitted from the sensor output to a frequency domain signal output that is communicably coupled to a frequency band selection module configured to perform a signal band extraction to provide a selected narrow band output and configured with an acoustic echo cancellation to thereby provide a narrow band frequency band selection module signal output communicably coupled to a direction of arrival preprocessor module, and said narrow band frequency band selection module signal output is communicably coupled to and provided to a steerable beamformer module, where the direction of arrival preprocessor module performs an DOA operation on the narrow band frequency band selection module output, and thereby produces a direction of arrival estimation output signal communicably coupled to and provided to the steerable beamformer module, and where the steerable beamformer module is configured to and performs a beamformer operation to produce a beamformer output;
	wherein the modules are implemented in hardware or a combination of hardware and software.
Allowable Subject Matter
3.	Claims 1 – 15 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (a narrow band band-pass filter frequency band selection module configured to perform a signal band extraction operation on a frequency domain signal to thereby extract a subset of select narrow bands of the frequency domain signal and provide selected narrow band outputs; a selective band limited frequency band signal preprocessing module including acoustic echo cancellation, said preprocessing module communicably coupled to receive the selected narrow band outputs and having a frequency-domain preprocessing acoustic echo cancellation module on the provided selected narrow band outputs to thereby provide a frequency-domain pre-processing output based on the subset of select narrow bands; and a narrow band direction of arrival module communicably coupled to and thereby receives the frequency domain pre-processing signal output based on the subset of select narrow bands and thereby performs a direction of arrival operation on the pre-processing signal output, and thereby provides a direction of arrival estimation to a steerable beamformer module.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658